—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Savarese, J.), rendered September 12, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On December 13, 1989, at the Parsons Inn on Northern Boulevard in Queens, an undercover officer, acting through an intermediary, purchased a quantity of narcotics from the defendant. The mechanics of the transaction were as follows: The officer gave two $20 bills to the intermediary, the intermediary then gave this money to the defendant, the defendant then gave two packages of cocaine to the intermediary, and the intermediary then delivered the cocaine to the undercover officer.
Relying on People v Maner (92 AD2d 554), the defendant now argues that the judgment should be reversed and the indictment should be dismissed because there was no proof that the defendant actually knew that the cocaine which he delivered to the intermediary was destined to be later redelivered by the intermediary to the undercover officer. The defendant contends that the People had an obligation not only to prove that he knowingly exchanged narcotics in return for money, but also that he knew the identity of the individuals to whom the narcotics were ultimately destined to be consigned. We cannot accept this argument.
It is irrelevant to the defendant’s criminal liability for the crime of criminal sale of a controlled substance in the third degree (Penal Law § 220.39) that the person to whom he was proven to have delivered a quantity of narcotics in return for a sum of money (the informer) had previously arranged to reconsign those narcotics to a third party (the officer). Whether the narcotics in question were sold by the defendant directly to the undercover police officer, or instead to an “informant who in turn sold them to the policeman * * * [is] immaterial to the corpus delicti of the crime charged” (People v Charles, 61 NY2d 321, 328, citing People v Feldman, 50 *504NY2d 500). The case of People v Maner (92 AD2d 554, supra) is inconsistent with People v Feldman (supra) and People v Charles (supra) and should be overruled.
We have examined the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Eiber and Pizzuto, JJ., concur.